Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claim amendments filed November 1, 2021 have been entered. Claims 2, 7 and 17-19 have been amended and claims 1, 9 and 16 have been cancelled. Clams 2-8, 10-15 and 17-20 are currently pending and have been examined. 

Allowable Subject Matter
Claims 2-8, 10-15 and 17-20 as filed in the response dated November 1, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has rewritten claims 7 and 18 in independent form (claims 2 and 17) including all of the limitations of the base claim and any intervening claims. Claims 7 and 18 were found allowable in the office action mailed May 19, 2021.

Regarding the newly cited art, Hsu et al. (EP 1066083 B1) discloses a system to cluster cardiac episodes using vectors, but does not disclose the subject matter of claims 7 and 18 which are incorporated into independent claims 2 and 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DEVIN C HEIN/Examiner, Art Unit 3686